Citation Nr: 0528492	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-36 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD) currently 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter was certified for appeal in January 2005.  
Following submission of the veteran's claims file to the 
Board, the veteran submitted to the Board, in April 2005, 
records reflecting PTSD treatment in March 2005.  The record 
indicates that the agency of original jurisdiction (the RO) 
has not reviewed this evidence.  As such, it is necessary to 
remand the case to the RO for initial consideration of the 
newly submitted evidence.  See 38 C.F.R. § 20.1304 (2004).   

Accordingly, this case is remanded for the following actions:

After undertaking any additional 
development deemed appropriate, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

